Citation Nr: 1335442	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  12-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a higher initial rating for anxiety disorder, not otherwise specified, evaluated as noncompensably (0 percent) disabling prior to February 13, 2013, and 10 percent disabling since that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in which the RO granted service connection and assigned an initial noncompensable (0 percent) rating for anxiety disorder, not otherwise specified, effective May 11, 2010.  In an April 2013 rating decision, the RO granted an increased, 10 percent rating, effective February 13, 2013.  

In his February 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  An August 2013 letter advised him that his hearing was scheduled for October 2013.  However, in correspondence received in October 2013, prior to the date of the scheduled hearing, the Veteran indicated that he would no longer be pursuing his claim.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC).  


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to a higher initial rating for anxiety disorder, not otherwise specified.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to a higher initial rating for anxiety disorder, not otherwise specified, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  In correspondence received in October 2013, the Veteran stated that he would no longer be pursuing any action on his claim.  He indicated that he was accepting the increased rating assigned in the April 2013 rating decision.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to a higher initial rating for anxiety disorder, not otherwise specified, evaluated as noncompensably (0 percent) disabling prior to February 13, 2013, and 10 percent disabling since that date, is dismissed. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


